DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 3/8/2022.  Claims 4 and 16 are cancelled.  Claims 1-3, 5-15, and 17-26 are pending and examined.

Response to Affidavit
The affidavit provided is NOT sufficient to overcome the current rejection under 35 USC § 103. 
Under 37 CFR § 1.132, “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.”.
Paragraph 1 establishes affiant's identity as the inventor of Application 15/184,854.
Paragraphs 1-3 and 10 establishe affiant’s credentials as an expert in the art.
Paragraphs 7-9 and 11-27 present arguments the rejection of record.
Paragraph 7 presents the standard that evidence showing no reasonable chance of success may support a finding of non-obviousness.
Paragraph 8 states that if one of ordinary skill in the art were to combine the cited art that the cited combination would not lead to a working system.  However, the 
Regarding paragraph 9, the claimed invention does not require the vacuum to evaporate the propellant, the only requirement is that the reactive vapor phase be pulled from the tank by means of a pressure differential between the vapor pressure and space.  The cited prior art reads on the limitation of “the reactive vapor phase is pulled without pulling or pushing the liquid propellant from the propellant tank by way of a pressure differential, the pressure differential being generated between the vapor pressure of the propellant and space”.
Paragraphs 11 and 12 describe the operation of Yamamoto.
Paragraph 12 introduces new matter in the definition of ambient.  New matter may not be introduced via an affidavit.  Ambient is reasonably construed as “of the surrounding area or environment”.  Since applicant’s original disclosure does not describe the environment comprising ambient, the term ambient is given little patentable weight. 
Paragraphs 13, 15, 16, and 19 are moot since the current rejection uses Nitrous Oxide which can have the recited vapor pressure of less than one atmosphere at some ambient condition, and in paragraph 14, affiant discloses that Nitrous Oxide has a reactive gas phase.
Paragraphs 17 and 18 describe the operation of Ochoa.
Paragraph 19 asserts that Ochoa uses a reactive gas and not a vapor, but affiant does not distinguish between and vapor and a gas nor does the applicant’s original 
 Paragraph 20 summarizes the rejection of claim 1 on page 5 and 6 of the office action.
Paragraphs 21, 22, and 23 assert that the invention is non-obvious because there would be no reasonable chance of success.
Paragraphs 24 and 25 discuss the principles of operation of Ochoa and Yamamoto.
Paragraphs 26 and 27 provide as evidence, that there would be no reasonable chance of success for one of ordinary skill in the art to combine the teachings relied upon in the rejection, a list of problems to be solved and a timeline spanning 4 to 5 years, requiring 4700 hours of labor.  However, David “Ion Propulsion Technology: NASA’s Evolutionary Xenon Thruster (NEXT) Development and Long Duration Tests Results and its Applications” indicates that research in the field of thrusters can span decades “Ion propulsion technology took 50 years to produce until October 24 of 1998. In this year the first ever spacecraft to utilize ion propulsion technology to propel it was the Deep Space 1”. As such the equivalent of a single researcher’s labor over 4-5 years is not considered evidence of no reasonable chance of success.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11, 13, 14, 17-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto 8,596,038 in view of Cardin "A Cold Gas Micro-Propulsion System for CubeSats" and Ochoa “Thermal Transpiration Based Microscale Propulsion and Power Generation Devices”
Regarding claim 1, Yamamoto teaches an apparatus (1), comprising: vapor (the gas in the gas accumulation area GA which represents the vapor of a liquid propellant 
Yamamoto does not teach wherein the vapor phase is a reactive vapor phase.
Cardin teaches using Nitrous oxide as a propellant for cold gas thrusters (the type of thruster taught by Yamamoto supra), and further that decomposition of the Nitrous oxide provides even further increases in Isp (page 13 “Nitrous oxide technology 
Yamamoto in view of Cardin does not teach wherein the vapor flows from the propellant tank and through the valve, membrane, a collection of tubes, or combination thereof, to interact with a reacting surface to generate thrust. 
Ochoa teaches the apparatus comprising a membrane (the Si Aerogel thermal transpiration membrane and/or the nanoporous bismuth, see page 1 “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter” … “The reactants then pass through the aerogel membrane where the pumping occurs due to the temperature difference across the membrane”, see also page 2 “In the design shown, the lower temperature pumping is accomplished with nanoporous As in Vargo et al., the reactants first flow through a low-temperature "thermal guard" consisting of a plate with microchannels (not nanoscale pores as in the aerogel). The thermal guard material has a thermal conductivity much higher than that of the aerogel and is non-catalytic to the fuel, plus the thermal guard pore size is much larger than the mean free path of the molecules so that no thermal transpiration occurs in this region. The reactants then pass through the aerogel membrane where the pumping occurs due to the temperature difference across the membrane. The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal guard, combined with the low thermal conductivity of the aerogel, sustains the temperature gradient and thus the pumping action is self-sustaining. Catalytic combustion is ideal for this application because it is localized on catalytic surfaces that can be “) that generates thrust (the reactants are converted by the High Temperature thermal guard (catalytic) into high temperature products (see Fig. 1) and the resulting temperature differential across the aerogel transpiration membrane gives rise to an accompanying pumping action with an associated thrust see Fig. 3 and page 1 “The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal guard, combined with the low thermal 
It would have been obvious for one of ordinary skill in the art before the effective filing date for the claimed invention to have modified Yamamoto in view of Cardin with Ochoa by placing the integrated power generation and propulsion device of Ochoa in fluid communication with the outlet end of the valve as taught Yamamoto so as to provide the benefit of a self-powered propulsions system having no-parts, and low mass, that integrates pressurization and thrust generation, and that requires no supplemental working or pressurization fluids (Page 1 ”Such a pump/propulsion system has no moving parts, no supplemental working or pressurization fluids, very low mass and integrates pressurization and thrust generation”).
Regarding claim 2, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Per the rejection of claim 1 supra, the apparatus taught by Yamamoto in view of Cardin and Ochoa is a self-pressurized propulsions system. As such, if the valve were opened, the propellant would discharge until the propellant tank was empty. As such, the limitation of wherein the liquid propellant continuously generates the vapor until the 
Regarding claim 5, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa as discussed above also teaches wherein the valve controls the flow of the reactive vapor phase from the propellant tank to the reacting surface.
Regarding claim 6 Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa as discussed above also teaches wherein the membrane comprises a plurality of pores (the pores in the Si Aerogel and nanoporous Bismith discussed supra) to control the flow of the reactive vapor phase to the reacting surface (the flow caused by thermal transpiration through the Si Aerogel and nanoporous Bismuth as discussed supra). 
Regarding claim 7
 Yamamoto in view of Cardin and Ochoa as discussed above also teaches wherein the flow of the reactive vapor phase is dependent on a size of each of the plurality of pores (per page 1 of Ochoa supra “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter”). 
Regarding claim 8, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa as discussed above also teaches wherein the membrane comprises a thermal transpiration membrane (both the Nanoporous Bi membrane and the Si Aerogel are thermal transpiration membranes, see page 1 and 2 of Ochoa supra “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter” … “The reactants then pass through the aerogel membrane where the pumping occurs due to the temperature difference across the membrane” … “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter”) … “In the design shown, the lower temperature pumping is accomplished with nanoporous bismuth whereas the higher temperature pumping is accomplished with silica aerogel. A third thermal guard is inserted between the two materials to extract the electrical power from the bismuth stage”). 
Regarding claim 9
Yamamoto in view of Cardin and Ochoa as discussed above also teaches wherein the collection of tubes is proximate to the reacting surface (per the rejection of claim 1 supra, the Si Aerogel membrane, the nanoporous Bismuth and a High-Temperature thermal guard are in series and adjacent each other) and controls the flow of reactive vapor phase from the propellant tank to the reacting surface (see Ochoa page 2 supra “In the design shown, the lower temperature pumping is accomplished with nanoporous bismuth whereas the higher temperature pumping is accomplished with silica aerogel”). 
Regarding claim 10, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa as discussed above also teaches wherein the interaction of the reactive vapor phase and the reacting surface generates high temperature gas (the reactants are converted by the High Temperature thermal guard (catalytic) into high temperature products (see Fig. 1) as cited supra page 1 Ochoa cited supra “The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal guard, combined with the low thermal conductivity of the aerogel, sustains the temperature gradient and thus the pumping action is self-sustaining”). 
Regarding claim 11, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa as discussed above also teaches a thermal guard (a Low-temperature thermal guard) placed between a membrane 
Regarding claim 13, per the rejection of claim 1 supra, Yamamoto in view of Cardin and Ochoa teaches an apparatus, comprising: a first propellant tank (the propellant tank recited in claim 1) comprising a liquid propellant having a reactive vapor phase with a pressure of less than 1 atmosphere at ambient conditions; and a valve, when open, causes the reactive vapor phase to be pulled from the first propellant tank and flow through a membrane to interact with a reacting surface to generate thrust, wherein the reactive vapor phase is pulled without pulling or pushing the liquid propellant from the propellant tank by way of a pressure differential, the pressure differential being generated between the vapor pressure of the propellant and space; 
Regarding claims 14, 17, 18, 20, and 24 Yamamoto in view of Cardin and Ochoa teaches the inventions as discussed above. Per the rejections of claims 2, 8, 6, 7, and 11 Yamamoto in view of Cardin and Ochoa as discussed above teaches the limitations of claims 14, 17, 18, 20, and 24.
Regarding claim 19, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa as discussed above does not teach wherein each of the plurality of pores comprises a diameter that is dependent upon the vapor flowing through the apparatus.
Per the rejection of claim 1 supra, Ochoa teaches the pore diameter being comparable to the mean free path of the reactive vapor phase passing there through (Ochoa page 1 per claim 1 supra “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter).
It would have been obvious for one of ordinary skill in the art before the effective filing date for the claimed invention to have modified Yamamoto in view of Cardin and Ochoa with Ochoa’s teachings on matching the pore diameter to the species of gas/vapor flowing through the apparatus in order to enable the thermal transpiration necessary for the operation of Ochoa’s integrated power generation and propulsion device.  As evidenced by Wikipedia “Kinetic Diameter”, the mean free path of a gas 
Regarding claim 21, Yamamoto in view of Cardin and Ochoa teaches the inventions as discussed above.
Yamamoto in view of Cardin and Ochoa also teaches wherein the reactive vapor phase flowing from the first propellant tank interacts with the reacting surface to produce a hot decomposition of gases (the reactants are converted by the High Temperature thermal guard (catalytic) into high temperature products (see Fig. 1) as cited supra page 1 Ochoa cited supra “The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal guard, combined with the low thermal conductivity of the aerogel, sustains the temperature gradient and thus the pumping action is self-sustaining”). 
Regarding claim 22, Yamamoto in view of Cardin and Ochoa teaches the inventions as discussed above.
The recitation of “wherein the reactive vapor phase flowing from the first propellant tank is due to the vacuum of space proximate to the nozzle, and resulting in the pressure differential” is a result of a manner of operating the apparatus as taught by Yamamoto in view of Cardin and Ochoa (in particular, operating the thruster in a space environment). As such, Yamamoto in view of Cardin and Ochoa reads on the above recitation since it has been held that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all .

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Cardin, Ochoa and Paynter 3,486,302.
Regarding claim 3, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa does not teach a separation membrane configured to prevent the liquid propellant from escaping the propellant tank and propagating through the apparatus
Paynter further teaches a separation membrane (22 and 23) configured to prevent the liquid propellant from escaping the propellant tank and propagating through the apparatus (col. 7 ll. 52-62 “However, as shown in FIG. 2, screens 22 and 23, through the adhesion of liquid L to the spaces therein, will tend to maintain the liquid in its position relative to the liquid outlet, so that if liquid is to be discharged later, the liquid supply will be located within and adjacent to the liquid outlet. Similarly, the vapor V will remain in proximity to the vapor outlet 15, so that if venting becomes necessary at any later time, vapor only will be discharged and no liquid will be used unnecessarily”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Cardin and Ochoa with Paynter to allow the discharge of vapor to be segregated from any liquid discharge. 
Regarding claim 15, Yamamoto in view of Cardin and Ochoa teaches the inventions as discussed above. Per the rejections of claims 3 supra, Yamamoto in view of Cardin, Ochoa and Paynter as discussed above teaches the limitations of claim 15.

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Cardin, Ochoa and Zakirov "An Update on Surrey Nitrous Oxide Catalytic Decomposition Research" and Mungas 2013/0196273.
Regarding claim 12, Yamamoto in view of Cardin and Ochoa teaches the invention as discussed above.
Yamamoto in view of Cardin and Ochoa does not teach heating the liquid propellant so as to control the pressure of the vapor.
Zakirov teaches heating the liquid propellant to maintain/control a minimum temperature of the liquid propellant (see Fig. 9) to thereby control the pressure of the vapor (Fig. 7 and Fig. 9 together show heating the liquid propellant can be used to maintain the minimum temperature of the liquid propellant thereby controlling the pressure of the vapor and the resultant vapor flow rate. See also pages 5 and 6 “When liquefied nitrous oxide is consumed out of the storage tank, the temperature inside the tank drops as a result of propellant vaporisation. The temperature drop will, in turn, cause a pressure drop inside the tank (see Figure 8), and vaporisation heat value rise. This will slow down the evaporation process, and cause drop of propellant consumption rate”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Cardin and 
Yamamoto in view of Cardin, Ochoa and Zakirov as discussed above does not teach a thermal connector transferring heat from a hot chamber to the propellant tank to heat the liquid propellant
Mungas teaches a thermally pressurized storage tank (302) comprising a thermal connector (322) transferring heat from a hot chamber (320) to the propellant tank to heat a propellant/working fluid ([0040] The internal/external heater 314 includes lines 316 connecting an outlet 330 of the storage tank 302 to a control valve 318 that regulates the flow of working fluid 334 to the heater 314. More specifically, the working fluid 334 is combusted and/or decomposed in a combustion/decomposition chamber 320 and a heat exchanger 322 transfers heat generated within the combustion/decomposition chamber 320 to the working fluid 332 within the storage tank 202, as evidenced by wavy arrows. The transfer of thermal energy to the storage tank 302 vaporizes some of the liquid-phase working fluid 332 to gaseous-phase working fluid 334 as depicted by bubbles 324. Combusted/decomposed gasses generated within the combustion/decomposition chamber 320 are exhausted (as illustrated by arrows 328) in a direction or manner that does not damage nearby equipment. In other implementations, the exhaust gases are used for supplemental heat generation, thrusting, and/or additional combustion/decomposition).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Cardin, Ochoa 2O (see [0040] supra, see also Abstract “The presently disclosed technology relates to using a combustion/decomposition heater fed by a working fluid stored within a storage tank to thermally pressurize the storage tank. The thermal pressurization may be used to maintain a desired pressure within the storage tank, even as the working fluid within the storage tank is drawn down” see also “[0024] The presently disclosed technology works particularly well with exothermically reacting fluids that have a high vapor pressure … Example propellants that may be used as the propellant in the presently disclosed technology include nitrous oxide, nitrous oxide fuel blends, hydrazine, ammonia, and bipropellant combinations of fuels and oxidizers such as … nitrous oxide and a fuel etc.”).

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Cardin, Ochoa, Jenson 2009/0297999 and Mungas 2013/0048097 (hereinafter referred to as Mungas 097)
Regarding claim 23, Yamamoto in view of Cardin and Ochoa teaches the inventions as discussed above.
Yamamoto in view of Cardin and Ochoa does not teach a second propellant mixed with a reactive the vapor phase prior interacting with the reacting surface 
Jenson teaches a second propellant (fuel) mixed with the reactive vapor phase prior to interacting with the reacting surface (see Fig. 2 and [0015] …The propellant may include Nitrous Oxide (N2O) singularly or with relatively small amount of fuel supplied 2O is homogenous with the fuel and the quantity of fuel supplied is controlled to assure that the propellant supplied to the pilot inlet 60 and the main inlet 62 remains below the detonation limit. One example of a fuel is hydrogen (H2), however, methane or other fuels or combinations of fuels may alternatively or additionally be utilized. The inclusion of fuel will further lower the initial reaction decomposition temperature and simplify the catalyst system).  The second propellant would be mixed with the vapor in the upstream chamber of Ochoa as one of the constituents of the reactants shown in Fig. 1 of Ochoa.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Cardin and Ochoa with Jenson to “lower the initial reaction decomposition temperature and simplify the catalyst system”.
Yamamoto in view of Cardin, Ochoa and Jenson as discussed above does not teach a second tank providing the second propellant.
Mungas 097 teaches that for bi-propellant systems, it is known to provide a tank for each working fluid (oxidizer or fuel) ([0026] …The vessel 200 could be a rocket, thruster, or other engine that converts combustion of working fluid into useable energy. The storage tanks 202, 203 each contain a working fluid that is discharged via outlets 204, 205 into lines 206, 207, respectively. The working fluid(s) may be … bipropellant(s). For example, in a bipropellant system, one of the tanks 202, 203 may store a fuel and the other of the tanks 202, 203 may store an oxidizer).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Yamamoto in view of Cardin, Ochoa and Jenson with 
Regarding claim 26, per the rejection of claim 23 supra, Yamamoto in view of Cardin, Ochoa, Jenson and Mungas 097 teaches the limitations of claim 26 (per the rejection of claim 23 supra, the second propellant would be mixed with the vapor in the upstream chamber of Ochoa as one of the constituents of the reactants shown in Fig. 1 of Ochoa which is upstream of the membrane).

Response to Arguments
Applicant’s arguments have been considered and have been addressed in the response to the Affidavit supra.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741